  Case 13-27229         Doc 46     Filed 03/05/19 Entered 03/05/19 09:38:19              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-27229
         Debra E Airhart

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/03/2013.

         2) The plan was confirmed on 09/17/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/13/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/12/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,100.00.

         10) Amount of unsecured claims discharged without payment: $78,370.51.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-27229         Doc 46        Filed 03/05/19 Entered 03/05/19 09:38:19                     Desc Main
                                        Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                $44,160.00
        Less amount refunded to debtor                             $156.33

NET RECEIPTS:                                                                                     $44,003.67


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $3,500.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                         $1,911.27
    Other                                                                       $5.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,416.27

Attorney fees paid and disclosed by debtor:                       $0.00


Scheduled Creditors:
Creditor                                         Claim         Claim            Claim       Principal       Int.
Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
A Alliance Collection              Unsecured      2,932.00            NA              NA            0.00        0.00
Afni, Inc.                         Unsecured         348.00           NA              NA            0.00        0.00
AMERICAN EXPRESS                   Unsecured          39.00           NA              NA            0.00        0.00
Anthony C Tiagone & Co, Ltd        Unsecured         454.52           NA              NA            0.00        0.00
ASSET ACCEPTANCE LLC               Unsecured            NA         266.16          266.16          26.62        0.00
CAPITAL MANAGEMENT SERVICES        Unsecured      1,058.02            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU     Unsecured            NA         122.00          122.00          12.20        0.00
COMMONWEALTH EDISON                Unsecured         300.00        350.94          350.94          35.09        0.00
CREDIT PROTECTION ASSOCIATION      Unsecured         450.00           NA              NA            0.00        0.00
DEPENDON COLLECTION SE             Unsecured         509.00           NA              NA            0.00        0.00
DEVON FINANCIAL SERVICE            Unsecured      1,181.70         751.74          751.74          75.17        0.00
ECAST SETTLEMENT CORP              Unsecured      2,706.00            NA           294.35          29.44        0.00
ECAST SETTLEMENT CORP              Secured        9,325.00     12,325.35        12,031.00     12,031.00    3,782.15
I.C. System Inc.                   Unsecured         362.00           NA              NA            0.00        0.00
IL DEPT OF EMPL0YMENT SECURITY     Unsecured      8,792.00       8,792.00        8,792.00        879.20         0.00
IL DEPT OF EMPL0YMENT SECURITY     Unsecured      8,792.00            NA              NA            0.00        0.00
IL DEPT OF REVENUE                 Priority          629.00        662.00          662.00        662.00         0.00
IL DEPT OF REVENUE                 Unsecured         472.00         66.20           66.20           6.62        0.00
INTERNAL REVENUE SERVICE           Priority       4,312.00            NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE           Priority       4,396.00            NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE           Priority       5,597.00     19,880.51        19,880.51     19,880.51         0.00
INTERNAL REVENUE SERVICE           Unsecured     30,000.00            NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE           Unsecured     30,000.00       9,332.79        9,332.79        933.28         0.00
LINEBARGER GOGGAN BLAIR & SAM      Unsecured         122.00           NA              NA            0.00        0.00
LVNV FUNDING                       Unsecured         398.00        398.23          398.23          39.82        0.00
MILLENIUM CREDIT CONSULTANTS       Unsecured         222.00           NA              NA            0.00        0.00
PRONGER SMITH MEDICAL ASSOCS       Unsecured         177.00        177.00          177.00          17.70        0.00
QUANTUM3 GROUP LLC                 Unsecured            NA       1,058.02        1,058.02        105.80         0.00
Richard J Bourdreau & Associates   Unsecured          83.92           NA              NA            0.00        0.00
RMS                                Unsecured         523.51           NA              NA            0.00        0.00
TARGET NATIONAL BANK               Unsecured          25.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-27229          Doc 46     Filed 03/05/19 Entered 03/05/19 09:38:19                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal       Int.
Name                                Class    Scheduled      Asserted      Allowed        Paid          Paid
UNIVERSAL FIDELITY LP            Unsecured      1,104.85            NA           NA            0.00        0.00
Wffinaccpt                       Unsecured     11,259.00            NA           NA            0.00        0.00
WHITE HILLS CASH                 Unsecured         700.00        708.00       708.00          70.80        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal               Interest
                                                            Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                 $0.00
      Mortgage Arrearage                                     $0.00              $0.00                 $0.00
      Debt Secured by Vehicle                           $12,031.00         $12,031.00             $3,782.15
      All Other Secured                                      $0.00              $0.00                 $0.00
TOTAL SECURED:                                          $12,031.00         $12,031.00             $3,782.15

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                  $0.00
       Domestic Support Ongoing                              $0.00              $0.00                  $0.00
       All Other Priority                               $20,542.51         $20,542.51                  $0.00
TOTAL PRIORITY:                                         $20,542.51         $20,542.51                  $0.00

GENERAL UNSECURED PAYMENTS:                             $22,317.43           $2,231.74                 $0.00


Disbursements:

       Expenses of Administration                             $5,416.27
       Disbursements to Creditors                            $38,587.40

TOTAL DISBURSEMENTS :                                                                        $44,003.67




UST Form 101-13-FR-S (09/01/2009)
  Case 13-27229         Doc 46      Filed 03/05/19 Entered 03/05/19 09:38:19                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
